Exhibit 10.ii.ooo.

PRODUCT SUPPLY AGREEMENT

On the one hand, the companies MOSAIC FERTILIZANTES DO BRASIL S.A., with its
principal offices at Avenida Morumbi, 8234, 3º andar, CNPJ no.
61.156.501/0001-56, IE no. 103.693.373.118, and MOSAIC FERTILIZANTES LIMITED,
herein represented according its articles of incorporation, domiciled at British
American Insurance House, Second Floor, Marlborough Street, P.O. Box – CB 12399,
Nassau, Bahamas, hereinafter and jointly referred to as “SUPPLIER”; and on the
other hand, SEARA ALIMENTOS S.A., with its principal offices at Avenida Vereador
Abrahão João Francisco, 3655, Bairro Bom Bosco, CEP 88307-30, CNPJ no.
02.914.460/0001-50 and IE no. 251.979.504, here represented according to its
articles of incorporation and hereinafter simply called the “PURCHASER”, hereby
agree to the following:

 

I. OBJECT OF THE AGREEMENT

1.1. The Supplier hereby agrees to supply the Products to the Purchaser, and the
Purchaser agrees to send the monthly schedule of deliveries seven (7) days in
advance.

1.2. The Products must be supplied in accordance with applicable and existing
legislation.

 

II. CONDITIONS

2.1. All the cost and responsibility for the delivery, including freight and
insurance, of the Supplier’s Products to the Purchaser will be borne by the
Purchaser, when purchased on a FOB basis, and borne by the Supplier, when
purchased on a CIF basis.

2.2. The Supplier must supply the Products to the Purchaser in fifty-kilo big
bags or in bulk, at the discretion of the Purchaser and according to the
specific needs of each plant. The Products must have the Mosaic Standard of
Quality known and approved by the Purchaser, which must remain throughout the
term of this agreement and any extensions thereof.

2.3. Once the Product is received by the Purchaser, the Product will be
submitted to the Purchaser’s Quality Control, which will verify if the Product
complies with the Quality Standard agreed to between the parties, if the Product
has the necessary specifications and is suitable for the purposes intended by
the Purchaser and if the Product does not have any deviations which prevent the
Product from being used as planned. The Purchaser will have seven (7) days to
approve or reject the product. The above time will be automatically extended if
any Quality Standard deviations or other non-compliant issues are observed; the
time agreed will start on the date the Purchaser becomes aware of any deviation
or issue involving the Product delivered to the Purchaser.

2.4. Any batches of Product rejected by the Purchaser must be immediately
replaced by the Supplier as soon as the Supplier is notified of such
non-acceptance of the Product, and such notice will be made in writing and all
expenses arising from the non-use and replacement of the Product will be borne
by the Supplier.



--------------------------------------------------------------------------------

III. PRICE AND PAYMENT

3.1. In the event the Supplier does not offer a competitive price, in relation
to market practice, for the above Products, always in accordance with the
Products’ specifications and the Purchaser’s level of use, the Purchaser is
hereby authorized to purchase the product from any other supplier, without
prejudice to any of the parties hereof.

3.2. In the event the Supplier’s price is not competitive during negotiation,
the Purchaser must inform the Supplier by telephone or e-mail that competitors
are providing better price opportunities, and the Supplier may resubmit its bid
within 48 hours, at the Supplier’s convenience. As a matter of confidentiality,
the Purchaser must not present any document for evidence of the competitor’s
prices, nor the name of such competitor.

3.3. In the event any taxes incurring on the operations hereunder are reduced,
raised, eliminated or created, the agreed prices will be reviewed at the same
time and in the same proportion such taxes have changed the agreed price, and
all taxes and/or contributions incurring on the operations and the supply the
object of this agreement will be borne by the Purchaser.

3.4. The procedure to possibly adjust the price of the Product will not be
reason for the Suppler interrupt the supply of the Product to the Purchaser, and
such supply will be maintained under the conditions agreed to hereunder.

3.5. The Purchaser will pay for the product on the dates agreed to in the sales
orders, using a proper bank payment form issued by the Supplier.

3.5. In the event the Purchaser fails to pay on the due dates any of the amounts
payable hereunder, any amounts in arrears will be updated based on the IGP-M
(FGV) index and will include a two-percent (2%) fine and late interest amounting
to one percent (1%) per month. At its own discretion the Supplier will be
entitled to cancel this agreement.

 

IV. TERM

4.1. The term of this agreement is twelve (12) months as of the date of the
execution thereof and it may be renewed by written agreement between the
parties. The term of this agreement does not bind the Purchaser to purchase the
product in question under conditions different from those specified in Paragraph
III of Items 3.1 and 3.2.

 

V. CANCELLATION

5.1. This agreement may be cancelled by any of the parties hereof without any
charges upon previous notice in writing at least thirty (30) days in advance by
one of the parties to the other with proof of delivery.

5.2. Between the date the notice is given and the date the agreement is actually
cancelled the Supplier will continue supplying the Product as agreed to
hereunder.

5.3. This agreement may be cancelled regardless of any notice, summons, or
judicial or extrajudicial notification of any kind, in the event of breach of
any of the clauses hereof by any of the parties hereto, as well as in the event
of bankruptcy or receivership by any of the parties.

5.4. The provisions of the above clause will not be applied in the event any of
the parties does not comply with the clauses and conditions hereof because of
fortuitous case or force majeure, as



--------------------------------------------------------------------------------

provided under Article 393 of the Brazilian Civil Code. In such event, the party
that interrupts its activities must promptly communicate such fact to the other
party, describing the cause for such intervention and endeavoring its best
efforts to remedy such interruption as soon as possible, in order to continue
the proper performance of its contractual obligations.

 

VI. GENERAL PROVISIONS

6.1. This agreement binds the parties and its successors and it may not be
assigned or transferred without the written consent from the other party.

6.2. The Purchaser will be responsible for securing and paying the environmental
license to operate its feed plant, and for unloading, storing and dosing of the
products, and the Supplier is hereby exempt from any liability or cost that
might occur.

6.3. The Purchaser will be expressly liable for reimbursing the amounts possibly
borne by the Supplier in result of non-compliance of the terms agreed under
Clause 6.2.

6.4. In the event of any environmental accident, if it is proved that such
accident took place because of the Product, except for any failure caused by
misuse of the Product by the Purchaser, mixing with products from other
companies and/or problems caused because of improver storage of the Product, all
liability will be borne by the Supplier; on the other hand, if it is proved that
such accident was caused exclusively by the Purchaser, the Purchaser will bear
all indemnities, fines and such.

6.5. Any and all changes to this agreement will only be valid if performed in
writing by amendment hereto signed by both parties.

6.5.1. The clauses of this agreement and its annexes will prevail over any and
all communication, agreements, publicity, correspondence or negotiations held
before the execution hereof.

6.6. The Supplier agrees and promises to comply with all labor, social security
and other legislation applicable to the type of work performed to achieve the
object of this agreement, and will be fully responsible for complying with all
such legislation as well as complying with all regulations of the Child and
Teenager Act, especially not employing any child labor or slave labor.

6.6.1. The Supplier promises not to use child labor or slave labor in all its
supply chain.

6.6.2. The Supplier promises to use products with the least possible
environmental impact and also to properly dispose of any packaging and replaced
products, always in accordance with applicable legislation. The Supplier must
also secure the proper environmental licenses at the respective environmental
authority for the Supplier’s activities, and will comply with all applicable
regulations.

6.6.3. This Agreement presupposes full compliance with applicable labor and
environmental legislation, consequently, any of the parties that does not comply
with such legislation or which possibly causes environmental damage will give
grounds for the other party to immediately cancel this Agreement, and the
violating party will be liable for all possible losses and damages.



--------------------------------------------------------------------------------

6.7. The information obtained by the Parties, in any format (visual, audio,
documents, electronic, etc.) will be deemed Confidential Information and will be
legally protected. The Parties promise to each other that they will use such
Confidential Information only for the intents of such information under this
Agreement, and will not disclose it to any third parties, except upon written
consent from the Party that has supplied such information. The Parties also
represent that they will be liable for any and all damages arising from the
disclosure of such information.

6.8. The parties elect the Foro da Comarca de São Paulo, state of São Paulo, as
the sole jurisdiction to address any doubts or disputes arising hereunder, over
any other jurisdiction, no matter how privileged.

The parties execute this agreement in three (3) copies of equal form and
content, in the presence of the witnesses below.

 

                                                .    

 

    MOSAIC FERTILIZANTES DO BRASIL S/A    

 

    MOSAIC FERTILIZANTES LIMITED    

 

    SEARA ALIMENTOS S/A  

 

WITNESSES:    

 

   

 

Name:     Name: CPF/MF:     CPF/MF: